EXAMINER'S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Luby on 11/3/21.

The application has been amended as follows: 

1.  (Currently Amended) A cutting board apparatus for cutting food comprising:
a cutting surface where food is cut up, with first and second ends, first and second sides, a bottom, and a top with a channel that runs along the first and second sides and the first end, the channel that runs along the first and second sides terminate at a recessed tray located at the second end and configured to drain liquids into the recessed tray;
a protruding lip located at the first end and the top of the cutting surface; the protruding lip extending along the first end continuously between a first end of the first side and a first end of the second side; the protruding lip projecting outwardly from a first end of the bottom of the cutting surface in a longitudinal direction of the cutting board and configured for lifting the cutting board;
wherein, cut up food is transferred from the cutting surface into the recessed tray, the recessed tray located at  extending about an upper portion of the side sloped surfaces the front sloped surface the rear sloped surface wherein the bottom surface of the recessed tray is coplanar with the bottom of the cutting surface; wherein said recessed tray further comprises at least one recessed sloped drain spout located where the first side sloped surface connects to the front sloped surface or where the second side sloped surface connects to the front sloped surface;
whereby the side sloped surfaces surface of the recessed tray at an angle that enables 

2.  (Currently Amended) The cutting board apparatus of claim 1, wherein said 
at least one recessed sloped drain spout include two recessed drain sprouts. 



Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a cutting board apparatus for cutting food comprising a cutting surface having a channel that runs along first and second sides and a first end, the channel that run along the first and second sides terminate at a recessed tray at the second end, a protruding lip located at the first end and the top of the cutting surface and extending along the first end continuously between a first end of the first side and a first end of the second side; the protruding lip projecting outwardly from a first end of the bottom of the cutting surface in a longitudinal direction of the cutting board and configured for lifting the cutting board; the recessed tray comprising a bottom surface, first and second side sloped surfaces, a front sloped surface, a rear sloped surface located at the second end of the cutting surface, and at least one recessed sloped drain spout, the bottom surface of the recessed tray being coplanar with the bottom of the cutting surface, in combination with all other limitations set forth by the independent claim.  
The closest prior art, Arvan (US 2014/0265088) discloses a cutting board having a cutting surface (22) at a first end and a recessed tray (32) at a second 
Additional prior art considered includes Young (US 2013/0214466), which discloses a cutting board (100) having a cutting surface at a first end having channels (108, 110) and a tray (104) at a second end.  However, Young fails to disclose having a protruding lip and a bottom surface of the recessed tray being coplanar with a bottom of the cutting surface, in combination with all other limitations.  
Miller (Des 390,072) also discloses a cutting board having a cutting surface at a first end and a tray at a second end, a protruding lip, and a bottom surface of the recessed tray being coplanar with the bottom of the cutting surface. However, Miller fails to disclose a cutting surface having a channel that runs along first and second sides and a first end, the channel that run along the first and second sides terminate at the recessed tray at the second end, the protruding lip located at the first end and the top of the cutting surface and extending along the first end continuously between a first end of the first side and a first end of the second side; the protruding lip projecting outwardly from a first end of the bottom of the cutting surface in a longitudinal direction of the cutting board and configured for lifting the cutting board; the recessed tray comprising first and second side sloped surfaces, a front sloped surface, a rear sloped 
Gibson (US 5,527,022) also discloses a cutting board (10) having a cutting surface (14) having a channel (18) and a sloping guide plane (28). However, Gibson fails to disclose the channel being a channel that runs along the first and second sides and terminates at a recessed tray at the second end and configured to drain liquids into the recessed tray, the recessed tray comprising a bottom surface, first and second side sloped surfaces, a front sloped surface, a rear sloped surface located at the second end of the cutting surface, and at least one recessed sloped drain spout, in combination with all other claimed limitations. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726